Title: From Thomas Jefferson to Christopher Ellery, 17 September 1801
From: Jefferson, Thomas
To: Ellery, Christopher


Sir
Monticello Sep. 17. 1801.
Your favor of Aug. 28. came to my hands by our last post. mr Geffroy’s declaration is sufficient proof that he did not write the letters addressed to me in his name. on recurring to them I percieve that it is a constrained hand such as a person would write who desired to disguise his own. but with what view it could be done is difficult to conjecture. the facts stated are such as none but a friend to this administration should wish to bring forward. and why should such an one conceal his own name? but whether the information comes from friend or foe, it is my duty to have the facts enquired into. they are stated in my letter to mr Geffroy which I am glad to hear is in your hands. I have desired Genl. Dearborne to look into the subject with the proper caution, and particularly to speak with yourself on the subject if he should see you on his return to Washington: and I should hope from your attachment to the public interest that you would be so good as to communicate either to him or myself what you can find to be the truth as to those facts. if the information really came from an enemy, I shall always thank them for such information. the opinions & expressions of sentiment which make up the rest of the letters I give to the air. Accept assurances of my high consideration & respect.
Th: Jefferson
